Title: To George Washington from John Sullivan, 30 December 1782
From: Sullivan, John
To: Washington, George


                        
                            My Dear General
                            Durham December 30th 1782
                        
                        I again take the liberty of troubling Yr Excellency with a Letter for Colo. Holland which incloses a Resolve
                            of our assembly rescinding a former one respecting his wifes admittance to visit her Children in this State—& beg
                            Your Excellency will please to forward it by a flag to New York. I have the honor to be with the most perfect Esteem Dear
                            General Your most obedt & very humble Servant
                        
                            John Sullivan
                        
                    